United States Navy-Marine Corps
           Court of Criminal Appeals
                          _________________________

                            UNITED STATES
                                Appellee

                                       v.

                     James L. ANDERSON
     Aviation Maintenance Administrationman Third Class (E-4),
                            U.S. Navy
                            Appellant

                               No. 201900023

     Appeal from the United States Navy-Marine Corps Trial Judiciary.
                             Decided: 5 April 2019.
                              Military Judge:
                    Captain Ann K. Minami, JAGC, USN.
   Sentence adjudged 16 October 2018 by a special court-martial con-
   vened at Naval Base Kitsap, Bremerton, Washington, consisting of a
   military judge sitting alone. Sentence approved by convening authori-
   ty: reduction to E-1, confinement for 6 months, 1 and a bad-conduct
   discharge.
                             For Appellant:
                   Commander C. Eric Roper, JAGC, USN.
                                 For Appellee:
                              Brian K. Keller, Esq.
                          _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).
                          _________________________




   1The   Convening Authority suspended confinement in excess of 120 days pursuant
to a pretrial agreement.
                  United States v. Anderson, No. 201900023


               Before HUTCHINSON, TANG, and GERDING,
                        Appellate Military Judges.

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the approved findings and sentence are cor-
rect in law and fact and that no error materially prejudicial to the appellant’s
substantial rights occurred. Articles 59 and 66, UCMJ, 10 U.S.C. §§ 859, 866.
  The findings and sentence as approved by the convening authority are
AFFIRMED.

                                FOR THE COURT:




                                RODGER A. DREW, JR.
                                Clerk of Court




                                       2